Citation Nr: 0119170	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  97-20 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).
2. Entitlement to service connection for a right ear hearing 
disability.
3. Entitlement to service connection for a left ear hearing 
disability.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to June 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the benefit sought on 
appeal.

The veteran testified before the undersigned Board member in 
a Travel Board hearing in May 2001.

The claims of entitlement to service connection for right and 
left ear hearing disabilities will be discussed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1. Regarding the claim for PTSD, all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been obtained.

2. Evidence of record does not verify the veteran's alleged 
stressors.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
PTSD is denied. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.102, 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has combat related nightmares, 
bouts of depression, intrusive thoughts, an exaggerated 
startle response, anxiety, and isolation as a result of his 
military service in Vietnam.   

As an initial matter, effective November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

In the instant case, the veteran was provided notice as to 
the evidence needed to substantiate his claim, and the RO 
made efforts to ensure that all relevant evidence had been 
associated with the claims file.  In that regard, in January 
1998 the RO sent a letter to the veteran requesting specific 
details regarding the deaths of individuals the veteran 
named.  In addition, an informal conference was conducted in 
February 1998 with the veteran and he was asked for secondary 
sources to verify his alleged stressors.  Further, attempts 
were made by the RO to verify the veteran's alleged stressors 
through the United States Armed Services Center for Research 
of Unit Records (USASCRUR), as evidenced by letters dated in 
January 1998 and February 1998.

Moreover, the claims file appears to contain all relevant VA 
medical records, private medical records, and service medical 
records.  The veteran was also afforded a VA examination.  
Finally, there is no indication in the file that there are 
any additional relevant records that have not yet been 
associated with the claims file.  As such, there is no 
reasonable possibility that further development would aid the 
veteran in substantiating facts pertinent to his claim.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in line of duty or for aggravation of a 
preexisting injury in the active military, naval, or air 
service, during a period of war.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  When a veteran seeks service connection 
for a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).

Prior to June 18, 1999, the old requirements for service 
connection for PTSD were: medical evidence establishing a 
clear diagnosis of the condition; credible supporting 
evidence that the claimed stressor actually occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f) (1998).  The prior regulation provided that, if 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to this 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The prior regulation also provided that, if the 
claimed in-service stressor was related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded a combat citation, such as the 
Purple Heart Medal, Combat Infantryman Badge, or similar 
combat citation, was accepted, in the absence of evidence to 
the contrary, as conclusive evidence of the claimed in- 
service stressor.  Id. 

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary. Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The substance of 
the previous 38 C.F.R. § 3.304(f) has not been significantly 
altered.  Under the new regulation, the three requirements 
remain essentially unchanged.  It still requires medical 
evidence of a current diagnosis, a medical link between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred. See 38 C.F.R. § 3.304(f) (2000).  Therefore, 
because the general requirements of the regulation have not 
been substantively changed, it is determined that the veteran 
was not prejudiced by not being notified of the change in the 
regulation. See Bernard v. Brown, 4 Vet. App. 384 (1993).

With regard to the instant appeal, the pertinent facts 
follow.  Service medical records do not show treatment for a 
psychiatric condition. The veteran's DD-214 shows that the 
veteran served in Vietnam from September 1969 to October 
1970. In an August 1996 statement, the veteran claimed that 
he suffered from PTSD as a result of witnessing the 
following: an airplane crash while working on the flightline; 
fellow soldiers carrying the body of a Vietnamese man and 
wearing his ears on their dogtags; and the death of a friend, 
[redacted], during the veteran's last month in Vietnam.

Medical records from Mountain Valley Mental Health dated 
between July 1996 and October 1996 reveal that the veteran 
was being treated for depression and suicidal thoughts.  An 
entry dated August 1996 indicates that the veteran was 
diagnosed with Bipolar II Disorder (Rapid Cycler) and PTSD.  

Lay statements from the veteran's mother and sister, both 
dated November in 1996, indicate that since the veteran's 
discharge from service he had been greatly altered.  
Specifically, they indicate that since his discharge he has 
had an extremely explosive temperament, abnormal sleeping 
habits, anxiety and has also attempted suicide.

In November 1996, a VA examination was performed at the 
Boise, Idaho, VA Medical Center (VAMC).  The veteran was 
found to meet the criteria for PTSD.
The veteran was subsequently voluntarily hospitalized for 
observation.  In a November 1996 social and industrial survey 
the veteran relayed the following stressors to the examiner: 
the death of a friend named [redacted] from Oregon who died in 
a plane crash in Phu Bai; the disappearance of [redacted] from 
New York; and he also indicated that he served with a soldier 
named [redacted]

The February 1997 rating decision indicates that the RO was 
unable to verify the deaths of [redacted], [redacted], and [redacted], 
the names provided by the veteran, as none of the names were 
listed in the Vietnam Memorial Directory of Names.  

A November 1997 lay statement from the veteran's wife, then 
girlfriend, indicated that the veteran had nightmares and 
intrusive thoughts regarding Vietnam.

In December 1997 the RO obtained records of the veteran's 
hospitalization in Oregon State Hospital for a suicide 
attempt in November 1980.  At that time the veteran indicated 
that his Vietnam experience did not bother him and he denied 
any flashbacks from his war experience. The veteran was at 
that time diagnosed with psychiatric intermittent explosive 
disorders

A January 1998 letter from the RO to the veteran informed him 
that his file was entered into the post decision review 
program.  The letter further requested that the veteran 
provided more detailed information regarding the deaths of 
[redacted] [redacted], [redacted] [redacted], and [redacted].

A January 1998 letter from the RO to USACRUR requested 
verification of the death of two pilots who crashed on take 
off at Phu Bai some time in October or November 1969.  The RO 
also requested unit reports for the last quarter of 1969 and 
the first quarter of 1970.

USACRUR indicated in a January 1998 letter that they received 
the RO's request for verification of the veteran's alleged 
stressors.

A February 1998 conference report indicates that the RO met 
with the veteran on an informal basis.  The veteran was 
informed that a search through USACRUR would take at least 
six months.  He was asked to provide secondary sources in 
order to verify his alleged stressors.  The veteran informed 
the RO that letters to his mother were lost or destroyed and 
that he did not attend service reunions.  The veteran 
elaborated on the following: heavy rocket and mortar attacks 
on DaNang Air Base between September 1969 and October 1969; 
heavy rocket and mortar attacks and enemy infiltration on Phu 
Bai airfield between November and December 1969; and his 
roommate [redacted] was ambushed in DaNang while delivering beer 
pallets and suffered gun shot wounds to his back between 
August and October 1970.

An additional letter was sent to USACRUR in February 1998 
that contained the information provided by the veteran during 
his February 1998 informal conference. Specific information 
provided is listed in the above paragraph.

In August 1998, USACRUR provided a response to the request 
for verification of the veteran's alleged stressors.  The 
letter indicated that records did not document the deaths of 
two pilots during crash landings in October to November 1969.  
It further indicated that during 1970 elements of the 220th 
Reconnaissance Airplane Company (220th RAC) sustained rocket 
and mortar attacks at Camp Eagle, Hue, and Phu Bai. Extracts 
from the higher headquarters of the 220th RAC indicated that 
in November 1969 Marble Mountain Air Facility in DaNang 
received mortar fire.  Daily Staff Journal's for the higher 
headquarters and the 16th Aviation Group did not mention 
attacks in the areas of DaNang and Marble Mountain between 
September and October 1969.  

Unit histories for the 220th RAC were provided for 1969 and 
1970.  These records reveal that from September to December 
1969 no pilots or observers were killed in action (KIA), 
wounded in action (WIA), or missing in action (MIA).  Unit 
histories, operational reports for November 1969 to October 
1970, and Daily Staff Journals from September to October 1969 
for the 220th RAC's higher headquarters fail to mention the 
names [redacted], [redacted], or [redacted].

A March 1999 request for information indicates that the RO 
requested a search of morning reports of the 220th RAC from 
September 1969 to December 1969.  In August 1999, the RO 
amended the request to include the months of August 1970 to 
October 1970.  A March 2000 response indicates that they had 
investigated the morning reports but needed specific 
allegations.

The veteran presented testimony in a hearing before the RO in 
July 2000.  The veteran testified to the following: that he 
was consistently exposed to red alerts and threats of mortar 
attacks and rocket fire; he witnessed fellow soldiers 
carrying a Vietcong soldier with his hands and feet bound, 
with his ears on their dogtags; a truck driver named BJ 
([redacted]) was shot some time approximately between August and 
October 1970, he wasn't sure which platoon he was assigned 
to, but believed it was his unit; and he witnessed a plane 
crash, but recalled no names or dates.

A letter dated April 2001 from Blue Mountain Behavioral 
Healthcare stated that the veteran suffered from PTSD as a 
result of his experiences in Vietnam.

Finally, the veteran presented testimony before the 
undersigned Board Member in May 2001.  The veteran testified 
to the following: his barracks were blown up in DaNang in 
October 1969; someone was killed in an airplane crash in Phu 
Bai in May or June 1970; he had to pick a Vietnamese 
soldier's body off barbed wire; and his friend BJ ([redacted]) 
was hit while driving a truck in October 1970.

In the instant case, the evidence of record contains 
diagnoses of PTSD.  Therefore, the important question that 
needs to be answered is whether the veteran's in-service 
stressors have been verified.  In this regard, the RO made 
various attempts to verify the veteran's alleged stressors, 
but there is no credible supporting evidence.  It is 
especially noteworthy that the veteran has given the names of 
three individuals he claims were killed, but none of the 
names appear in military records.

The February 1997 rating decision indicates that a check of 
the names listed in the Vietnam Memorial Directory of Names 
failed to verify the deaths of [redacted], [redacted], and [redacted].  
A letter from USACRUR dated in August 1998 stated that a 
check of their records did not document the deaths of two 
pilots during crash landings in October or November 1969.  
The records also did not verify heavy rocket and mortar 
attacks on DaNang Airbase between September and October 1969 
nor did they verify heavy rocket and mortar attacks and enemy 
infiltration on Phu Bai airfield between November and 
December 1969.  

Daily Staff Journals from September to October 1969 for the 
220th RAC's higher headquarters did not mention the names 
[redacted], [redacted], or [redacted].  Unit histories for the 220th 
RAC revealed that from September to December 1969 no pilots 
or observers were KIA, WIA, or MIA. Morning reports could not 
be obtained without specific allegations.  Testimony provided 
by the veteran in his July 2000 RO hearing and May 2001 
Travel Board hearing did not provide further information, 
other than that which had already been investigated and 
previously disproved by USACRUR and the RO.          

As the stressor has not been verified, a link has not been 
established between the veteran's current symptoms and an in-
service stressor. 38 C.F.R. § 3.304(f).  Therefore, since the 
veteran's in-service stressor cannot be verified, the 
preponderance of the evidence is against his claim for 
service connection for PTSD.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2098-2099 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).


ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

This case must be remanded because the available examination 
reports do not answer important medical questions in the 
claims for service connection for hearing disabilities.

In November 1996 the veteran was afforded a VA examination in 
connection with his claims on appeal, but the the examiner 
did not address whether any pre-existing hearing loss in the 
veteran's right ear increased in severity beyond the natural 
progress of the condition while the veteran was in service.  
In regards to the veteran's claim of entitlement to service 
connection for a left ear hearing disability, the VA 
examination of Novemebr refers to a moderate sensorineural 
hearing loss at 4000 hertz, but the report does not include 
an opinion as to etiology of the left ear hearing loss.  
Thus, a VA examination for a nexus opinion is necessary.  As 
the United States Court of Appeals for Veterans Claims noted 
more than a decade ago, if a VA examination does not 
adequately answer medical questions that are important in a 
claim, VA is obligated to obtain another examination report.  
VA's duty in this regard is "neither optional nor 
discretionary."  Littke v. Derwinski, 1 Vet.App. 90 (1990)

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
to assure compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A). 

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should ensure that copies of 
all current and relevant records of 
treatment for right and left ear hearing 
disabilities are associated with the 
claims folder.

3.  After associating with the claims 
folder any available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled for a VA audiological 
examination.  The examiner must 
thoroughly review the claims folder in 
conjunction with evaluating the veteran.  
The examiner should specifically respond 
to each of the following items:

Regarding the claim of entitlement to 
service connection for a left ear hearing 
disability:

a. State the diagnoses of all 
disabling conditions involving 
the veteran's left ear and 
hearing.

b. For each diagnosis stated in 
response to item (a), state a 
medical opinion as to the time of 
onset of the disorder.

c. For each diagnosis stated in 
response to (a), state a medical 
opinion as to whether it is as 
least likely as not that the 
disabling condition is a result 
of exposure to noise trauma in 
service. 

Regarding the claim of entitlement to 
service connection for a right ear 
hearing disability:

a. State whether there was an 
increase in severity of right ear 
hearing loss during the veteran's 
military service. 

b. If the answer to question (a) is 
yes, state whether the increase 
in severity was due to the 
natural progress of the 
condition.

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he/she 
should so state. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

6.  Once the foregoing has been completed, 
the RO should again readjudicate the 
veteran's claim for entitlement to service 
connection for a right ear hearing 
disability and a left ear hearing 
disability.  In the event that the claim 
on appeal is not resolved to the 
satisfaction of the veteran, he should be 
furnished with a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 



